DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 3/23/2021 with respect to informalities have been fully considered and are persuasive.  The objections of 12/24/2020 have been withdrawn. 
Applicant’s arguments, filed 3/23/2021 with respect to §112 have been fully considered and are persuasive.  The §112 rejection of 12/24/2020 have been withdrawn. 


Reasons for Allowance
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims of the present application are directed to a control device comprising a circuit configured to:
receive identification information from an external device by performing an authentication process.
The closest prior art of Lee et al. (US 2018/0288208) and Terlizzi et al. (US 2010/0235546) disclose the device described above.
However, the prior art does not disclose:
searching a correction coefficient associated with the identification information; and 
setting an equalizer with the correction coefficient.
These limitations, in combination with the rest of the recited subject matter, distinguish the claims over the prior art, rendering them allowable.

The claims of the present application are also directed to a communication system communicating with an external device, the communication system comprising:
a memory unit that stores a correction coefficients; 
and equalizer that operates based on the correction coefficient; and
a control unit that sets the correction coefficient stored in the memory unit to the equalizer.
The closest prior art of Struhsaker et al. (US 2002/0097793) discloses a similar communication device with an equalizer system that stores different profiles including weighting values for equalizers.
However, the prior art does not further disclose:
that the external device is communicated via transmission and reception signal lines; 
the memory unit also stores identification information of the external device; and
the correction coefficient is associated with the identification information.
These limitations, in combination with the rest of the recited subject matter, distinguish the claims over the prior art.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S HUANG whose telephone number is (571)270-1798.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/David S Huang/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        6/18/2021